Case 1:19-cv-01148-LO-TCB Document 39 Filed 05/05/20 Page 1 of 2 PageID# 426



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


  DEVIN G. NUNES                              )
                                              )
         Plaintiff,                           )
                                              )
  v.                                          )              Case 1:19-cv-1148-LO-TCB
                                              )
                                              )
  FUSION GPS a/k/a BEAN, LLC                  )
       et al                                  )
                                              )
         Defendants.                          )
                                              )


                        JOINT STIPULATION AND
                      AMENDED NOTICE OF HEARING
         Plaintiff, Devin G. Nunes (“Plaintiff”), by counsel, and Defendants, Fusion GPS

  a/k/a Bean, LLC and Glenn Simpson (“Defendants”), by counsel, hereby stipulate and

  agree to continue the hearing on Defendants’ motion to dismiss, and file this Amended

  Notice of Hearing re-scheduling the hearing to June 19, 2020 at 10:00 a.m.



  DATED:         May 5, 2020



                             Signature of Counsel on Next Page
Case 1:19-cv-01148-LO-TCB Document 39 Filed 05/05/20 Page 2 of 2 PageID# 427



                                DEVIN G. NUNES



                                By:    /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiff




                              CERTIFICATE OF SERVICE

         I hereby certify that on May 5, 2020 a copy of the foregoing was filed electronically

  using the Court’s CM/ECF system, which will send notice of electronic filing to counsel

  for the Defendants and all interested parties receiving notices via CM/ECF.




                                By:    /s/ Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:     (804) 501-8272
                                       Facsimile:     (202) 318-4098
                                       Email:         stevenbiss@earthlink.net

                                       Counsel for the Plaintiff
